Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Sakkinen (EP 2 824806 A1). With respect to claims 1, Sakkinen discloses the claimed propulsion device and method including a housing 10, a mast (above the housing; paragraph 0022; Figure 61, for example) coupled to the housing, wherein the housing is configured to be in fluid communication with the mast (Figure 61) to allow inflow of cooled coolant from the housing into the mast and outflow of heated coolant from the mast back to the housing, a separation wall (Figures 61, 62) within the mast, the separation wall configured to provide a separation between the cooled coolant and the heated coolant, and a motor 3 located within the housing, the motor configured whereby a rotation of the motor causes the coolant to flow in a cooling loop (paragraph 0023; note Figures 61, 62, element 14) from the housing into the mast and from the mast back into the housing. With respect to claim 6, note Sakkinen, Figures 61, 62.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakkinen (EP 2 824806 A1) in view of Shimizu et al (JP 2016-15139). Sakkinen does not disclose an ESC. Shimizu et al teach an outboard motor with ESC 30 for an electric motor 25. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Sakkinen with an ESC as taught by Shimizu et al for improved motor control. The combination combines known features to achieve predictable results. With respect to the location of the ESC, note MPEP, 2144.04 VI C, moving of parts that do not modify the functioning of the device is not patentable. Note that moving the ESC to a location to cooled would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for durability and reliability. Also, the outboard motor would operate to spin the propeller and drive the vessel through the water regardless of where the ESC was located in the outboard motor.
Claims 5, 7-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakkinen (EP 2 824806 A1) in view of Wrobel (US 4130770). Sakkinen does not disclose an external rotor and rotor jacket. Wrobel teaches a motor with an external rotor (Abstract) and rotor jacket. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Sakkinen with an external rotor and a rotor jacket as taught by Wrobel for improved efficiency. The combination combines known features to achieve predictable results. With respect to claims 7 and 12, the housing is inherently sized and shaped to geometric tolerances around the rotor jacket to minimize the outside diameter of the housing for reduced drag and the rotor jacket is configured to reduce an eddy current generated by the motor (Figures 61, 62). Note how streamlined the housing of Sakkinen is. Note that no specific structure is claimed to achieve the functional language. With respect to claims 8, 16, note Sakkinen, shaft 7, propeller 4. With respect to claim 9, note the jacket would inherently have some texture. With respect to claims 10-11, 14, note Sakkinen, Figures 61-62.
Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakkinen (EP 2 824806 A1) in view of Wrobel (US 4130770), as applied to claims 13 and 14 above, and further in view of Shimizu et al (JP 2016-15139). Sakkinen does not disclose an ESC. Shimizu et al teach an outboard motor with ESC 30 for an electric motor 25. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Sakkinen with an ESC as taught by Shimizu et al for improved motor control. The combination combines known features to achieve predictable results. With respect to the location of the ESC, note MPEP, 2144.04 VI C, moving of parts that do not modify the functioning of the device is not patentable. Note that moving the ESC to a location to cooled would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for durability and reliability. Also, the outboard motor would operate to spin the propeller and drive the vessel through the water regardless of where the ESC was located in the outboard motor.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakkinen (EP 2 824806 A1) in view of Wrobel (US 4130770), as applied to claims 13 above, and further in view of Kaye (US 5807149). Sakkinen does not disclose a sight glass. Kaye teaches a sight glass 606. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Sakkinen with a sight glass as taught by Kaye for improved inspection capability. The combination combines known features to achieve predictable results.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Salmi et al (EP 0 590 867 A1) show a propulsion unit.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rotor jacket surface textures and/or structures (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678. The examiner can normally be reached Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/Primary Examiner, Art Unit 3617